DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the remarks and amendments filed on 08/16/2022.. Claims 1-16 are pending for consideration in this Office Action.

Response to Amendment
The objections to the drawings have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph regarding claims 5-7 have been withdrawn in light of the amendments filed. Claim 16 has been added to the claims.

Drawings
The drawings were received on 08/16/2022.  These drawings are acceptable.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 8 depends upon claim 1 and claim 1 only recites a first and second connection aperture. Thus, it is unclear what is meant by claiming a fifth and sixth connection aperture without claiming the third and fourth connection aperture. Thus, the claim is indefinite. For the purposes of examination, the fifth and sixth connection apertures are interpreted as the third and fourth connection apertures.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou Sanhua INST CO LTD (CN 104457037 A) (Herein referred to as "Hangzhou") and further in view of Sunden (NPL Micro Heat Pipe; 7.6.6)



    PNG
    media_image1.png
    975
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    859
    673
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    580
    667
    media_image3.png
    Greyscale









Regarding Claim 1, Hangzhou discloses a heat exchange assembly [1; Fig. 1] comprising:
a first fluid collecting portion [11; Fig. 1; ¶ 0035] comprising at least one cavity [Fig. 2]; 
two or more main body portions [13; Fig. 1], wherein each of the fluid passages is in communication with the cavity [Figs. 1-3,] wherein each of the main body portions comprises a lateral portion and a side face portion that are adjacent to each other, and an area of the side face portion is less than an area of the lateral portion [Figs. 1-3; apparent by inspection], side face portions of adjacent main body portions among the main body portions are arranged opposite to each other [Figs. 1-3; apparent by inspection]; and 
a second fluid collecting portion [12; Fig. 1; ¶ 0035], wherein
the first fluid collecting portion and the second fluid collecting portion are respectively arranged at two sides of the main body portion [Fig. 1];
the first fluid collecting portion at least comprises a first block portion [3; Fig. 1; ¶ 0035]  and a first fluid collecting sub-portion [right side of Figs. 2 & 4; ¶ 0054] that are fixed to each other [Fig. 2; ¶ 0035], the first block portion comprises a first connection aperture [31; Fig. 6], the first fluid collecting sub-portion comprises a second connection aperture [112; Fig. 4], the first connection aperture is in communication with the second connection aperture [Figs. 1-3; ¶ 0037], the second connection aperture is in communication with the cavity [Figs. 2 & 4]; and 
the heat exchange assembly has a first interface [21; Fig. 3; ¶ 0037], the first interface is capable of being in communication with the first connection aperture, and the first interface is capable of being in communication with the fluid passage [Figs. 2-4],
wherein for each of the two or more main body portions,
 a length direction of the main body portion is a direction extending from the first fluid collecting portion to the second fluid collecting portion,
a width direction of the main body portion is a direction extending from one end of the second fluid collecting portion to the other end of the second fluid collecting portion,
a height direction of the main body portion is in perpendicular to the length direction and the width direction of the main body portion.
Hangzhou does not teach wherein each main body portion comprising two or more fluid passages and a passage equivalent diameter of the fluid passage ranges from 10-1000 micrometers.
However, Sunden teaches that micro heat pipes typically have multiple cross-sections and range in diameter from 10-500 micrometers [Micro Heat Pipe; 7.6.6].
Hangzhou teaches that the heat exchanger is a micro-channel heat exchanger [Hangzhou; Fig. 3; ¶ 0035]. Therefore, in view of the teachings of Sunden, the micro-channel heat exchanger disclosed in Hangzhou inherently has two or more fluid passages and the diameter range for micro heat pipes disclosed in Sunden overlaps with the claimed range of 10-1000 micrometers.

Regarding Claim 3, Hangzhou, as modified, discloses the heat exchange assembly according to claim 1, wherein
the first fluid collecting portion comprises a second fluid collecting sub-portion [left side of Figs. 2 & 4; ¶ 0037], the first fluid collecting sub-portion comprises a first cavity, the second fluid collecting sub-portion comprises a second cavity [Figs. 2 & 4],
the first block portion further comprises a third connection aperture [32; Fig. 6], the first connection aperture is in communication with the first cavity, and the third connection aperture is in communication with the second cavity [Figs. 2 & 3]; 
[The remainder of claim 3 is considered to be an obvious matter of design choice with rearrangement of parts, specifically regarding:]
 wherein the first block portion is used to connect the first fluid collecting sub-portion and the second fluid collecting sub-portion; an end portion of the first fluid collecting sub-portion is fixed to a wall portion forming the first connection aperture of the first block portion by welding, and an end portion of the second fluid collecting sub-portion is fixed to a wall portion forming the third connection aperture of the first block portion by welding.
As discussed above, Hangzhou discloses a block attached via the exterior of the fluid collecting portion, wherein the block is in communication with first fluid collecting portion and first fluid collecting sub-portion. The claims, as written, separate the first fluid collecting portion into two separate fluid collecting sub-portions in order for the block to communicate with both sub-portions. Both arrangements of parts interact with two different cavities and are expected to behave similarly and accomplish the same task with no meaningful benefit to the present embodiment and is therefore rejected as an obvious matter of design choice in regards to rearrangement of parts (MPEP 2144.04 VIC).  
	
	Regarding Claim 4, Hangzhou, as modified, discloses the heat exchange assembly according to claim 3, wherein
a side portion of the first fluid collecting sub-portion is provided with first grooves, a side portion of the second fluid collecting sub-portion is provided with first grooves, and a side portion of the second fluid collecting portion is provided with second grooves [111; Figs. 1-4; ¶ 0036], wherein the side portions of the first fluid collecting sub-portion, the second fluid collecting sub-portion and the second fluid collecting portion respectively indicate peripheral positions of the first fluid collecting sub-portion, the second fluid collecting sub-portion and the second fluid collecting portion [Figs. 1-4 imply that similar grooves are apparent in header pipe 12; also see ¶ 0035];
the first grooves of the first fluid collecting sub-portion each extend towards a length direction of the first fluid collecting sub-portion, the first grooves of the second fluid collecting sub- portion each extend towards a length direction of the second fluid collecting sub-portion, and the first grooves of the first fluid collecting sub-portion are spaced apart from each other, the first grooves of the second fluid collecting sub-portion are spaced apart from each other, the second grooves each extend towards a length direction of the second fluid collecting sub-portion, and the second grooves are spaced apart from each other [111; Figs. 1-4; ¶ 0036]; and
the main body portions are arranged approximately parallel to each other and are spaced apart from each other [Figs. 1-3], each of the main body portions comprises a first end portion and a second end portion, the first end portion is fixed to a wall portion forming the first groove of the first fluid collecting sub-portion or a wall portion forming the first groove of the second fluid collecting sub- portion by fitting; and the second end portion is fixed to a wall portion forming the second groove of the second fluid collecting sub-portion [Fig. 1; ¶ 0010].

Regarding Claim 6, Hangzhou, as modified, discloses the heat exchange assembly according to claim 1, wherein the first block portion comprises a mounting bore passage [Annotated Fig. 3], a first connection passage [21; Annotated Fig. 3] and a second connection passage [31; Annotated Fig. 3], the first connection passage is in communication with the mounting bore passage, the second connection passage is in communication with the mounting bore passage [Annotated Fig. 3; ¶ 0035 also discloses a throttling hole in communication with the first and second connection passages], a port communicating the first connection passage and the mounting bore passage is defined as a first port, a port communicating the second connection passage and the mounting bore passage is defined as a second port [Annotated Fig. 3], and the first port and the second port are at different heights [Annotated Fig. 3], wherein a height direction of the first port and the second port refers to an axial extension direction of the mounting bore passage.




Regarding Claim 8, Hangzhou, as modified, discloses the heat exchange assembly according to claim 1, wherein
the first fluid collecting sub-portion comprises a partition portion for partitioning the cavity [16; Figs. 2 & 4; ¶ 0035], and the partition portion is fixed to a wall portion of the first fluid collecting sub-portion by welding [¶ 0041];
the first block portion comprises a fifth connection aperture [32; Fig. 6], the first fluid collecting sub-portion comprises a sixth connection aperture [113; Fig. 4], an equivalent diameter of the fifth connection aperture is greater than or equal to an equivalent diameter of the sixth connection aperture [Fig. 3; ¶ 0044], an equivalent diameter of the first connection aperture is greater than or equal to an equivalent diameter of the second connection aperture [Fig. 3; ¶ 0044], and the fifth connection aperture and the sixth connection aperture at least partially overlap with each other [Figs. 2 & 3], the second connection aperture and the sixth connection aperture are respectively located on two sides of the partition portion [Figs. 2-4; ¶ 0023; ¶ 0041], and the first connection aperture and the fifth connection aperture are respectively located in regions on the two sides of the partition portion [Figs. 2-4; ¶ 0023; ¶ 0041].







Regarding Claim 9, Hangzhou, as modified, discloses the heat exchange assembly according to claim 1, wherein the heat exchange assembly comprises a second interface [22; Fig. 3; ¶ 0037], the first block portion comprises a fifth connection aperture [32; Fig. 6], and the first block portion comprises a mounting bore passage [Annotated Fig. 3], a first connection passage [21; Annotated Fig. 3], a second connection passage [31; Annotated Fig. 3] and a communication passage [Annotated Fig. 3], the first connection passage is in communication with the mounting bore passage, the second connection passage is in communication with the mounting bore passage [Annotated Fig. 3; ¶ 0015; ¶ 0035 also discloses a throttling hole in communication with the first and second connection passages, therefore the throttling passage is considered to be an extension of the mounting bore passage], the mounting bore passage extends into the first block portion from an end portion of the first block portion [Fig. 3], the communication passage is in communication with the fifth connection aperture [Annotated Fig. 3], the communication passage is not in communication with the first connection passage inside the first block portion [Annotated Fig. 3], the communication passage is not in communication with the second connection passage inside the first block portion [Annotated Fig. 3], the communication passage is not in communication with the mounting bore passage inside the first block portion [Annotated Fig. 3]
[Paragraph 0015 states that the first flow passage [first connection passage] comprises a first flow passage inlet, a first flow channel outlet and a throttle passage for throttling the refrigerant. The second flow path [second connection passage] includes a second flow passage inlet and outlet of the second flow passage. By neglecting to include a throttle passage in the description of the second flow path, Hangzhou inherently states that the throttle passage is not in communication with the second flow path and therefore not interacting with the flow of refrigerant.]
the second interface is in communication with the communication passage [Annotated Fig. 3; ¶ 0037], and the first interface and the second interface are located on the same side of the first block portion [Annotated Fig. 3]; and
the first fluid collecting sub-portion comprises a first cavity and a second cavity [Figs. 2-4; ¶ 0037], a partition portion is provided to partition the first cavity from the second cavity [16; Figs. 2-4; ¶ 0035], the first cavity is in communication with the second connection aperture [112; Figs. 2-4; ¶ 0037, the second cavity is in communication with the fifth connection aperture [113; Figs. 2-4; ¶ 0037] the second connection passage is in communication with the first cavity [31; Figs. 2-4; ¶ 0041] the communication passage is in communication with the second cavity [32; Figs. 2-4; ¶ 0041],
Hangzhou does not explicitly disclose that the number of the fluid passages in communication with the first cavity is approximately equal to the number of the fluid passages in communication with the second cavity. However, paragraph 0041 discloses that the third opening [114] which houses the partition [16] may be located anywhere between the first and second opening [112, 113] so long as the first opening and second opening are located in different chambers. Therefore, it is considered an obvious rearrangement of parts to move the locations of the first opening, second opening, partition and associated cavity lengths if one wished to have an approximately equal number of fluid passages interacting with the first and second fluid cavities.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou and Sunden as applied to claim 1 above, and further in view of Pautler (US 20170227264 A1).

Regarding Claim 2, Hangzhou, as modified, discloses the heat exchange assembly according to claim 1, wherein
the main body portion is flat-shaped [Fig. 3; ¶ 0006], a length of the main body portion is much greater than a height of the main body portion [not explicitly stated, however apparent from Fig. 1], a width of the main body portion is much greater than the height of the main body portion [not explicitly stated, however apparent from Figs. 1 & 3], and the fluid passages are arranged in a length direction of the main body portion [see flow arrows in Fig. 3];
 the main body portion comprises a first end portion and a second end portion that are respectively located at two ends of the main body portion, the first end portion is fixed to a wall portion of the first fluid collecting portion by fitting, the second end portion is fixed to a wall portion of the second fluid collecting portion by fitting [Fig. 1; ¶ 0010]; the main body portions are arranged approximately parallel to each other and are spaced apart from each other [Figs. 1-3];
the first fluid collecting portion is provided with a plurality of first grooves, the plurality of first grooves are respectively fitted to first end portions of the main body portions and each extend towards a length direction of the first fluid collecting portion, and the plurality of first grooves are spaced apart from each other [111; Figs. 1-4; ¶ 0036];
the second fluid collecting portion is provided with a plurality of second grooves, the plurality of second grooves are respectively fitted to second end portions of the main body portions and each extend towards a length direction of the second fluid collecting portion, and the plurality of second grooves are spaced apart from each other [Figs. 1-4 imply that similar grooves are apparent in header pipe 12; also see ¶ 0035];
Hangzhou does not teach wherein the width of the main body portion ranges from 2cm to 8cm.
However, Pautler discloses a micro-channel passageway [16] wherein the width of the passageways is between 10mm to 50mm (or 1cm to 5 cm)[¶ 0028]. This range similarly overlaps with the instant claim, therefore Pautler teaches that this general range of possible dimensions is already known in the art. As discussed above, Hangzhou disclosed that the diameter of individual passageways impacts the surface area for heat absorption, therefore impacting the thermal efficiency of the heat exchanger.
Modifying the overall width of the channel increases the possible design choices in regards to number of passageways and diameter of passageways. Therefore, it is considered an obvious change in design choice to modify the width of the main body portions to range from 2cm to 8 cm.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou and Sunden as applied to claim 4 above, and further in view of Matsumoto (JP 2006046832 A) and Gorbounov (US 20080110608 A1).




    PNG
    media_image4.png
    765
    506
    media_image4.png
    Greyscale

Regarding Claim 5, Hangzhou, as modified, discloses the heat exchange assembly according to claim 4,
[The remainder of claim 5 is considered to be an obvious matter of design choice with rearrangement of parts, specifically regarding:]
 wherein the first fluid collecting sub-portion is connected to one side of the first block portion, and the second fluid collecting sub-portion is connected to the other side of the first block portion, a length direction of the first block portion is the same as a length direction of the first fluid collecting portion, the length direction of the first fluid collecting portion is a direction extending from one end of the first fluid collecting portion to the other end of the first fluid collecting portion, a length of the first block portion is at least 50mm, a depth to which the first fluid collecting sub-portion imbeds into the first block portion is not less than 5mm, a depth to which the second fluid collecting sub-portion imbeds into the first block portion is not less than 5mm, and the number of the main body portions connected with the first fluid collecting sub-portion is equal to the number of the main body portions connected with the second fluid collecting sub-portion.
As discussed above, Hangzhou discloses a block attached via the exterior of the fluid collecting portion with its length direction being the same as a length direction of the fluid collecting sub-portions [Figs. 1-3], wherein the block is in communication with first fluid collecting portion and first fluid collecting sub-portion. Claim 5 appears to be an extension of the rearrangement of parts as discussed in claim 3. The claims as written separate the first fluid collecting portion into two separate fluid collecting sub-portions in order for the block to communicate with both sub-portions.
Both arrangements of parts interact with two different cavities and are expected to behave similarly and accomplish the same task with no meaningful benefit to the present embodiment and is therefore rejected as an obvious matter of design choice in regards to rearrangement of parts (MPEP 2144.04 VIC).
Hangzhou teaches the first block portion but does not explicitly teach where the first block portion has a length of 50 mm.
However, Matsumoto teaches an expansion valve [figs 1 & 2] and Matsumoto teaches where the length of the block portion directly reduces the weight and material of the block portion and thereby provides a block portion at a lower cost [¶ 0015].  Thus, the length of the block portion is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a block portion at a reduced cost.  
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein the first block portion has a length of 50 mm in order to achieve a block portion at a cheaper cost. 
In the same field of endeavor, namely mini-channel heat exchangers, Gorbounov discloses a heat exchanger comprising multi-channel heat exchange tubes [40] extending between spaced headers [20, 30] [Abstract; Fig. 3]. Gorbounov teaches that the width W of the multi-channel tubes is 12-25 mm [¶ 0028]. Therefore, it is apparent by inspection that the depth D of the header is greater than 5 mm [Fig. 3; ¶ 0029].
Therefore, Gorbounov teaches that the claimed dimension range is known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hangzhou to have wherein a depth to which the first fluid collecting sub-portion extends is not less than 5mm, a depth to which the second fluid collecting sub-portion extends is not less than 5mm, in view of the teachings of Gorbounov, in order for fluid to flow from the header into the flow chamber [¶ 0029].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou and Sunden as applied to claim 1 above, and further in view of Arino (US 20180017297 A1) and Takahashi (EP 1462749 A2).



    PNG
    media_image5.png
    611
    745
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    488
    546
    media_image6.png
    Greyscale


Regarding Claim 7, Hangzhou, as modified, discloses the heat exchange assembly according to claim 1, wherein
the first block portion comprises a first bonding portion [34; Fig. 6], the first bonding portion is fitted to the first fluid collecting sub-portion, the first bonding portion is fixed to the first fluid collecting sub-portion by welding [¶ 0044], the first connection aperture is provided at the first bonding portion [31, 34; Fig. 6], the heat exchange assembly comprises a second interface [22; Fig. 3; ¶ 0037],
[The remainder of claim 7 is considered to be an obvious matter of design choice with rearrangement of parts and making separable, specifically regarding:]
 wherein the first fluid collecting portion comprises a second block portion, the second block portion is fixed to the first fluid collecting sub-portion by welding, the second block portion and the first block portion are respectively located at two ends of the first fluid collecting sub-portion, the second block portion comprises a second bonding portion, the second bonding portion is fixed to the first fluid collecting sub-portion, the second bonding portion is provided with a third connection aperture, the first fluid collecting portion is provided with a fourth connection aperture, the third connection aperture is in communication with the fourth connection aperture, the second interface is located at the second block portion, and the second interface is in communication with the third connection aperture.
As discussed above, Hangzhou discloses a single block attached via the exterior of the fluid collecting portion, wherein the block is in communication with first fluid collecting portion and first fluid collecting sub-portion. The claims as written simply separate the block portion into two different blocks, each comprising only one interface and one connection aperture while locating the second and fourth connection apertures at different locations of the first fluid collecting portion and sub-portion. The block disclosed by Hangzhou comprises two interfaces and two connection apertures with their corresponding connection apertures located on the fluid collecting portion and sub-portion. Ultimately, the separation and rearrangement of the block configuration still acts as an input/output for the heat exchanger and is expected to behave similarly and accomplish the same task with no meaningful benefit to the present embodiment and is therefore rejected as an obvious matter of design choice in regards to rearrangement and separation of parts (MPEP 2144.04 VC; VIC).
Additionally, in the same field of endeavor, namely heat exchangers, Arino discloses a heat exchanger with a header tank [6] wherein an opening at one end of the refrigerant inflow passage serves as an inflow opening [41], and an opening at the other end serves as an outflow opening [19] [Abstract; Fig. 11]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hangzhou to have wherein the first fluid collecting portion comprises a second block portion, the second block portion is fixed to the first fluid collecting sub-portion by welding, the second block portion and the first block portion are respectively located at two ends of the first fluid collecting sub-portion, the second block portion comprises a second bonding portion, the second bonding portion is fixed to the first fluid collecting sub-portion, the second bonding portion is provided with a third connection aperture, the first fluid collecting portion is provided with a fourth connection aperture, the third connection aperture is in communication with the fourth connection aperture, the second interface is located at the second block portion, and the second interface is in communication with the third connection aperture, in view of the teachings of Arino, because this embodiment allows for the block members to be used in an inverted state [¶ 0063].




Regarding Claim 16, Hangzhou, as modified, discloses the heat exchange assembly according to claim 1, wherein
the first block portion comprises a first bonding portion [34; Fig. 6], the first bonding portion is fitted to the first fluid collecting sub-portion, and the first bonding portion is fixed to the first fluid collecting sub-portion by welding [¶ 0044], the first connection aperture is provided at the first bonding portion [31, 34; Fig. 6], the heat exchange assembly comprises a second interface [22; Fig. 3; ¶ 0037],
[The remainder of claim 16 is considered to be an obvious matter of design choice with rearrangement of parts and making separable, specifically regarding:]
wherein the second fluid collecting portion comprises a second block portion and a second fluid collecting sub-portion, the second fluid collecting sub- portion is fixed to the second block portion by assembling, the second block portion comprises a second bonding portion, the second bonding portion is fixed to the second fluid collecting sub- portion, the second bonding portion is provided with a third connection aperture, the second fluid collecting sub-portion is provided with a fourth connection aperture, the third connection aperture is in communication with the fourth connection aperture, the second interface is located at the second block portion, and the second interface is in communication with the third connection aperture.
As discussed above, Hangzhou discloses a single block attached via the exterior of the fluid collecting portion, wherein the block is in communication with first fluid collecting portion and first fluid collecting sub-portion. The claims as written simply separate the block portion into two different blocks, each comprising only one interface and one connection aperture while locating the second connection aperture on the first fluid collecting portion and the fourth connection aperture on the second fluid collecting sub-portion. The block disclosed by Hangzhou comprises two interfaces and two connection apertures with their corresponding connection apertures located on the fluid collecting portion and sub-portion. Ultimately, the separation and rearrangement of the block configuration still acts as an input/output for the heat exchanger and is expected to behave similarly and accomplish the same task with no meaningful benefit to the present embodiment and is therefore rejected as an obvious matter of design choice in regards to rearrangement and separation of parts (MPEP 2144.04 VC; VIC).
Additionally, in the same field of endeavor, namely heat exchangers, Takahashi discloses a heat exchanger [1a] comprising of an inlet connector block [5] and an outlet connector block [6] located on different head pipes [Fig. 5; ¶ 0023; ¶ 0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hangzhou to have wherein the second fluid collecting portion comprises a second block portion and a second fluid collecting sub-portion, the second fluid collecting sub- portion is fixed to the second block portion by assembling, the second block portion comprises a second bonding portion, the second bonding portion is fixed to the second fluid collecting sub- portion, the second bonding portion is provided with a third connection aperture, the second fluid collecting sub-portion is provided with a fourth connection aperture, the third connection aperture is in communication with the fourth connection aperture, the second interface is located at the second block portion, and the second interface is in communication with the third connection aperture, in view of the teachings of Takahashi, because since the connecting structure between the outlet connector block and the other header pipe takes the same structure as that of the inlet side, assembling work can be done with no distinction between the inlet and outlet connectors blocks, therefore providing an ease of manufacturing [¶ 0030].
For clarity, the limitation “by welding” impart product-by-process limitations.  How the parts are connected is not critical to the apparatus itself, as patentability of an apparatus lies in the structure of the apparatus rather than how the structure is made (MPEP 2113).


    PNG
    media_image7.png
    697
    596
    media_image7.png
    Greyscale
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou and Sunden as applied to claim 1 above, and further in view of Qi (CN 104344050 A).




    PNG
    media_image8.png
    833
    472
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    750
    591
    media_image9.png
    Greyscale







Regarding Claim 10, Hangzhou, as modified, discloses the heat exchange assembly according to claim 1, wherein
the heat exchange assembly comprises an expansion portion [2; Figs. 1-3; ¶ 0035],
the first block portion comprises a mounting bore passage [Annotated Fig. 3], a first connection passage and a second connection passage [21, 31; Annotated Fig. 3], the first connection passage is in communication with the mounting bore passage, the second connection passage is in communication with the mounting bore passage [Annotated Fig. 3; ¶ 0015; ¶ 0035 also discloses a throttling hole in communication with the first and second connection passages, therefore the throttling passage is considered to be an extension of the mounting bore passage], the expansion portion is at least partially located in the mounting bore passage [Annotated Fig. 3], and at least a part of the expansion portion is fixed to a wall portion of the first block portion forming the mounting bore passage by assembling [Fig. 3; ¶ 0015];
Hangzhou does not teach wherein the expansion portion comprises a core portion and a coil portion that are fixed to each other by assembling; and the core portion comprises a valve needle, a valve port and an orifice, the valve port of the core portion is in communication with the first connection passage, the orifice is in communication with the second connection passage, most of the valve needle is located above the orifice, and the valve needle is movable in an axial direction of the core portion relative to a wall portion of the core portion forming the orifice; and the valve needle is capable of being spaced from the wall portion forming the orifice of the core portion, or the valve needle extends into the orifice and blocks the communication between the second connection passage and the valve port.
However, Qi discloses a system comprising a valve seat assembly [Figs. 5-8, 10 & 11; ¶ 0048] and a coil module [5; Figs. 1-4; ¶ 0031], wherein the coil module drives the rotor assembly of the expansion valve [¶ 0015]. The valve seat assembly comprises a valve needle [31; Figs. 10 & 11; ¶ 0038], a through hole [212; Fig. 10; ¶ 0035] and a valve port [211; Figs. 10 & 11; ¶ 0038]. The through hole of the valve seat assembly is in communication with the first connection passage [111; Figs. 8 & 9; also see ¶ 0034-0035], the valve port is in communication with the second connection passage [121; Figs. 8 & 9; see also ¶ 0030 & 0035]. The valve needle is located above the valve port [Figs. 10 & 11] and is movable in an axial direction of valve seat assembly relative to a wall portion of the valve seat assembly forming the orifice [Figs. 10 & 11; ¶ 0038-0039]. The valve needle is capable of being spaced from the wall portion forming the valve port of the valve seat assembly because the valve port is telescopic [Figs. 10 & 11; ¶ 0038].
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the assembly of Hangzhou to have wherein the expansion portion comprises a core portion and a coil portion that are fixed to each other by assembling; and the core portion comprises a valve needle, a valve port and an orifice, the valve port of the core portion is in communication with the first connection passage, the orifice is in communication with the second connection passage, most of the valve needle is located above the orifice, and the valve needle is movable in an axial direction of the core portion relative to a wall portion of the core portion forming the orifice; and the valve needle is capable of being spaced from the wall portion forming the orifice of the core portion, or the valve needle extends into the orifice and blocks the communication between the second connection passage and the valve port, in view of the teachings of Qi, to allow for assembly from different directions for the corresponding structures, therefore increasing assembly efficiency [¶ 0032].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou and Sunden as applied to claim 1 above, and further in view of Qi and Hiromasa (JP 2017026191 A).














Regarding Claim 11, Hangzhou, as modified, discloses the heat exchange assembly according to claim 1, wherein
the heat exchange assembly comprises an expansion portion [2; Figs. 1-3; ¶ 0035], the expansion portion is fixed to the first block portion [Abstract], and the first block portion is fixed to the first fluid collecting sub-portion [Figs. 1-3; ¶ 0037];
the first fluid collecting sub-portion comprises a first cavity and a second cavity that are partitioned from each other [Figs. 2 & 4; ¶ 0035], the first block comprises a third connection passage [36; Fig. 5; ¶ 0047] and a fourth connection passage [37; Fig. 5; ¶ 0047], the third connection passage is in communication with the first cavity, the fourth connection passage is in communication with the second cavity [Fig. 3; ¶ 0044 & 0047];
the heat exchange assembly further comprises a second interface [22; Figs. 2 & 3; ¶ 0037], the first interface and the second interface are located at the expansion portion [Figs. 2 & 3]; and
the first interface [21] is in communication with the third connection passage [36], and the second interface [22] is in communication with the fourth connection passage [37] [Figs. 3 & 5-6].
Hangzhou does not teach wherein the expansion portion comprises an orifice, a valve core portion and a temperature sensing portion, the orifice is in communication with the second interface; the valve core portion is capable of being spaced from a wall portion forming the orifice of the expansion portion, or the valve core portion seals the orifice and blocks the communication between the orifice and the first interface;
However, Qi discloses an expansion portion comprising a valve port  [211; Figs. 10 & 11; ¶ 0038] and a valve seat assembly [Figs. 5-8, 10 & 11; ¶ 0048]. The valve port is in communication with the second interface [121; Fig. 8] and the valve seat assembly is capable of sealing the valve port via the valve needle [31; Figs. 10 & 11; ¶ 0038] and blocks communication between the valve and the first orifice.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the assembly of Hangzhou to have wherein the expansion portion comprises an orifice and a valve core portion, wherein the orifice is in communication with the second interface; the valve core portion is capable of being spaced from a wall portion forming the orifice of the expansion portion, or the valve core portion seals the orifice and blocks the communication between the orifice and the first interface, in view of the teachings of QI, to allow for assembly from different direction for the corresponding structures, therefore increasing assembly efficiency [¶ 0032].
In the same field of endeavor, namely expansion valves, Hiromasa discloses an expansion valve with a temperature sensing cylinder [6B; Figs. 1, 5 & 7; ¶ 0027-0028].
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the assembly of Hangzhou to have wherein the expansion portion comprises a temperature sensing portion, in view of the teachings of Hiromasa, in order to control the internal pressure of the expansion valve accordingly to the temperature [¶ 0027].

Claims 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou, Sunden and Qi as applied to claim 10 above, and further in view of Ketkar (US 20140322563 A1).

    PNG
    media_image10.png
    643
    737
    media_image10.png
    Greyscale





Regarding Claim 12, Hangzhou, as modified, discloses the heat exchange assembly according to claim 10.
Hangzhou does not teach a battery assembly, comprising: a battery portion, wherein at least a part of the battery portion is in contact with the main body portion or is in contact with the main body portion via a heat conductive element; and the battery portion is fixed to the main body portions by assembling.
However, Ketkar discloses a battery system [10; ¶ 0020] comprising battery modules [40, 42, 44, 46, 48 & 49; ¶ 0020] wherein the battery modules are in contact with a cooling plate [26; Figs. 5 & 8; ¶ 0024] which is in contact with a refrigerant conduit [110; Fig. 9; ¶ 0024-0025] and has cooling fins [230-244] which extend through the battery housing [270] and are disposed on the cooling plate [26] [¶ 0031].
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the assembly of Hangzhou to have a battery assembly, comprising: a battery portion, wherein at least a part of the battery portion is in contact with the main body portion or is in contact with the main body portion via a heat conductive element; and the battery portion is fixed to the main body portions by assembling, because Ketkar teaches that cooling a battery using refrigerant heat exchangers is a known application in the art and can be better controlled based on target maximum temperature level of battery cells [¶ 0129].




Regarding Claim 14, Hangzhou, as modified, discloses a battery heat exchange system, comprising:
the battery assembly according to claim 12, wherein
the battery assembly comprises the heat exchange assembly and the battery portion [Ketkar; 40, 42, 44, 46, 48 & 49; ¶ 0020], and the heat exchange assembly is fixed to the battery portion [Ketkar; ¶ 0031];
the heat exchange assembly comprises the main body portions [Hangzhou; 13; Fig. 1], and at least a part of the battery portion is in contact with the main body portion or is in contact with the main body portion via a heat conductive element [Ketkar; Figs. 5 & 8; ¶ 0024-0025, 0031]; and
the heat exchange assembly further comprise the first interface [Hangzhou; 21; Fig. 3; ¶ 0037] and the second interface [Hangzhou; 22; Fig. 3; ¶ 0037],
Hangzhou does not teach wherein the battery heat exchange system comprises: a compressor; a condenser; an outlet of the compressor is in communication with the condenser, the condenser is in communication with the first interface of the heat exchange assembly, and the second interface of the heat exchange assembly is in communication with an inlet of the compressor.
However, Ketkar discloses a battery heat exchange system comprising: a compressor [22; Fig. 1; ¶ 0020] and a condenser [23; Fig. 1; ¶ 0020] wherein an outlet of the compressor is in communication with the condenser [Fig. 1; Abstract] and the condenser is coupled to the conduit of the cooling plate [26; Fig. 1; ¶ Abstract] and the cooling plate is coupled to the compressor [Fig. 1; Abstract].
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the assembly of Hangzhou to have wherein the battery heat exchange system comprises: a compressor; a condenser; an outlet of the compressor is in communication with the condenser, the condenser is in communication with the first interface of the heat exchange assembly, and the second interface of the heat exchange assembly is in communication with an inlet of the compressor, because Ketkar teaches that cooling a battery using refrigerant heat exchangers is a known application in the art and can be better controlled  based on target maximum temperature level of battery cells [¶ 0129].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou, Sunden, Qi and Ketkar as applied to claim 12 above, and further in view of Jiang (WO 2017167232 A1).








Regarding Claim 13, Hangzhou, as modified, discloses the battery assembly according to claim 12, wherein the expansion portion comprises a coil portion [Qi; coil module 5; Figs. 1-4; ¶ 0031],
the core portion of the expansion portion is driven by the coil portion [Qi; ¶ 0015], so that valve needle is movable in the axial direction of the core portion relative to the wall portion forming the orifice of the core portion [Qi; Figs. 10 & 11; ¶ 0038-0039], and the valve needle extends into the orifice [Qi; Figs. 10 & 11; ¶ 0038],
Hangzhou does not teach wherein the expansion portion comprises a control portion, a signal receiving portion, and a signal transmitting portion, and wherein the signal receiving portion is configured to receive an external signal and transmit the external signal to the control portion; the control portion is configured to output a control signal to the signal transmitting portion in response to the signal transmitted from the signal receiving portion; the signal transmitting portion is configured to transmit a command signal to the coil portion;
However, Jiang discloses an air conditioning system wherein an expansion valve comprises an electronic control portion and may receive a control signal from the air conditioning controller, and wherein the expansion valve controls the expansion valve according to the control signal [Pg. 2, lines 19-23] and wherein the expansion valve is capable of transmitting a target position signal according to a target position signal provided by the control system [Pg. 3, lines 8-12]. The control system then measures the current pressure difference of the expansion valve, therefore inherently stating that the signal from the expansion valve is transmitted to the control system [Pg. 3, lines 8-12].
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the assembly of Hangzhou to have wherein the expansion portion comprises a control portion, a signal receiving portion, and a signal transmitting portion, and wherein the signal receiving portion is configured to receive an external signal and transmit the external signal to the control portion; the control portion is configured to output a control signal to the signal transmitting portion in response to the signal transmitted from the signal receiving portion; the signal transmitting portion is configured to transmit a command signal to the coil portion; and the core portion of the expansion portion is driven by the coil portion, in view of the teachings of Jiang, in order for the expansion valve to store different opening position values for corresponding pressure difference values [Pg. 3, lines 4-7].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou, Sunden, Qi and Ketkar as applied to claim 14 above, and further in view of Ketkar and Jiang.








Regarding Claim 15, Hangzhou, as modified, discloses the battery heat exchange system according to claim 14, and wherein
the expansion portion comprises the signal receiving portion [Qi; Pg. 2, lines 19-23] and the coil portion [Qi; Figs. 1-4; ¶ 0031],
the signal receiving portion is configured to: receive the signal transmitted by the control portion of the battery heat exchange system [Qi; Pg. 2, lines 19-23], and transmit a command signal to the coil portion [Qi; Pg. 3, lines 8-12]; and
the core portion of the expansion portion is driven by the coil portion [Qi; ¶ 0015], so that the valve needle is movable in the axial direction of the core portion relative to the wall portion forming the orifice of the core portion [Qi; Figs. 10 & 11; ¶ 0038-0039], and the valve needle is capable of being spaced from the wall portion forming the orifice of the core portion or the valve needle extends into the orifice [Qi; Figs. 10 & 11; ¶ 0038].
Hangzhou does not teach wherein the battery heat exchange system comprises a control portion and a temperature sensor, and wherein the temperature sensor is configured to measure a temperature of the battery; the control portion of the battery heat exchange system is configured to transmit a signal to the signal receiving portion based on information acquired by the temperature sensor;
However, Ketkar discloses a battery heat exchange system comprising a microprocessor [80; Fig. 1; ¶ 0035] provided to control operation of the battery system and a temperature sensor [61; Fig. 1; ¶ 0033], wherein the temperature sensor is configured to measure the temperature of the battery [¶ 0033].
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the assembly of Hangzhou to have wherein the battery heat exchange system comprises a control portion and a temperature sensor, and wherein the temperature sensor is configured to measure a temperature of the battery, because Ketkar teaches that cooling a battery using refrigerant heat exchangers is a known application in the art and can be better controlled  based on target maximum temperature level of battery cells [¶ 0129].
In the same field of endeavor, namely control methods for air conditioning, Jiang discloses an air conditioning system comprising an air conditioning controller [63] wherein the controller receives and analyzes signals from the vehicle system and sends control signals to the expansion valve [Pg. 2, lines 19-23].
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the assembly of Hangzhou to have wherein the control portion of the battery heat exchange system is configured to transmit a signal to the signal receiving portion based on information acquired by the temperature sensor, in view of the teachings of Jiang, in order for the expansion valve to store different opening position values for corresponding pressure difference values [Pg. 3, lines 4-7].




Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.
	Applicant argues that claim 8 satisfies the statutory clarity requirements in response to the 35 U.S.C. 112(b) rejection, stating that the terms are simply used for distinguishing one component/element from another component/element among multiple solutions recited in claims and embodiments of the present invention and does not necessarily indicate the order of these components/elements. While the examiner appreciates this clarification, an explanation alone does not overcome the rejection. As the current naming of parts may be understood within the context of the current claim set, an example arises wherein the applicant may cancel ALL claims except claims 1 and 8. In this scenario, only the first, second, fifth and sixth connection apertures remain in the claims which would not provide a clear and concise understanding of the parts. Therefore, the 112(b) rejection of claim 8 is maintained.
	Applicant argues in response to the 35 U.S.C. 103 rejection of claim 1, that the prior art, Hangzhou, does not teach wherein each of the main body portions comprises a lateral portion and a side face portion that are adjacent to each other, an area of the side face portion is less than an area of the lateral portion, side face portions of adjacent main body portions among the main body portions are arranged opposite to each other. In Hangzhou, the lateral portion and side face portion as interpreted are displayed in Annotated Figs. 1 & 2 wherein it is clear from inspection that the side face portion has an area that is less than that of the lateral portion and the two faces are adjacent to each other. Each main body portion comprises of two lateral portions opposite one another, and two side face portions opposite one another. Applicant further clarifies that the two side face portions between two adjacent main body portions should be opposite to each other. However, the claim language does not clearly state that side face portions must be opposite to another side face portion of a separate main body portion. The claim language states, “…side face portions of adjacent main body portions among the main body portions are arranged opposite to each other…”. Under broadest reasonable interpretation this may be interpreted as all adjacent main body portions have side face portions opposite another side face portion (i.e., the two side face portions of the same main body portion). Therefore, the 35 U.S.C. 103 rejection of claim 1 is maintained.
	Applicant mentions the amended claim 1 clearly defines a “length direction”, “width direction” and “height direction”. While the clarification is appreciated, the amendments do not impart further structural limitations regarding the lateral portion and side face portion as discussed above.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/Examiner, Art Unit 3763